Eccleston, J.,
dissented in part, and delivered the following opinion:
The deed of the 14th of July 1841, is not now in controversy.
I concur with the chancellor in his views respecting the • mortgage deed dated the 5th of November 1842, and the decree passed by Baltimore county court for a sale of the mortgaged property, and therefore unite with my brethren in affirming so much of the chancellor’s decree as dismisses the bill, without prejudice, in regard to the deed of 1841 and the mortgage of 1842. But I do not concur with the majority of this court in the propriety of affirming that portion of the decree which vacates the deed bearing date the 21st of October 1844.